Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151419(32)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SPECTRUM HEALTH HOSPITALS                                                                                Joan L. Larsen,
  and SPECTRUM HEALTH UNITED,                                                                                        Justices
            Plaintiffs-Appellees,
                                                                   SC: 151419
  v                                                                COA: 323804
                                                                   Kent CC: 14-002515-AV
  WESTFIELD INSURANCE COMPANY,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of the Negligence Law Section of the
  State Bar of Michigan to file a late amicus curiae brief is GRANTED. The amicus brief
  submitted on June 30, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 8, 2016
                                                                              Clerk